IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00387-CR

NINO BROWN,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 19th District Court
                           McLennan County, Texas
                          Trial Court No. 2018-1236-C1


                          MEMORANDUM OPINION


      Appellant, Nino Brown, appealed his conviction for unlawful possession of a

controlled substance. Appellant has now filed a motion requesting the dismissal of this

appeal. See TEX. R. APP. P. 42.2(a). We have not issued a decision in this appeal, and

appellant and his attorney have signed the motion to dismiss. See id. Accordingly, we

grant the motion and hereby dismiss appellant’s appeal.
                                             JOHN E. NEILL
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed March 11, 2020
Do not publish
[CR25]




Brown v. State                                               Page 2